United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, FREEDOM STATION,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Geraldine Sumter, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-21
Issued: March 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 2, 2013 appellant, through her attorney, filed a timely appeal from an April 8,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration.1 As more than 180 days has elapsed between the last merit decision
dated April 5, 2012 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of her claim pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from April 8, 2013, the date of
OWCP’s last merit decision, or October 7, 2013. Since using October 8, 2013, the date the appeal was received by
the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the employing establishment postmark is October 2, 2013, which renders the appeal timely filed.
20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128.
FACTUAL HISTORY
On August 7, 2007 appellant, then a 36-year-old casual city carrier, filed a traumatic
injury claim alleging that on June 30, 2006 she injured her left leg when she stepped into a hole
delivering mail. She stopped work on June 30, 2006. OWCP accepted the claim for a left knee
strain.3 On September 15, 2006 appellant underwent a debridement of an anterior horn tear of
the left medial meniscus and chondroplasty of the femoral trochlea. On September 8, 2008 she
had a lateral release of the left knee and plica excision with debridement of scar tissue.
By decision dated June 25, 2008, OWCP found that appellant had not established that she
was disabled from work beginning June 30, 2006 due to her accepted employment injury. On
March 17, 2009 OWCP’s hearing representative vacated the June 25, 2008 decision and
remanded the case for OWCP to refer appellant for a second opinion examination to determine
her exact diagnoses and the extent of disability from employment due to her work injury.
In a decision dated July 8, 2009, OWCP denied appellant’s claim for disability
compensation from June 30, 2006 to April 2, 2008. It found that the opinion of Dr. Harrison A.
Latimer, a Board-certified orthopedic surgeon and OWCP referral physician, constituted the
weight of the evidence and established that appellant sustained only a strain as a result of her
work injury and that any period of disability lasted only around four weeks. On December 28,
2009 OWCP’s hearing representative affirmed the July 8, 2009 decision. In decisions dated
February 16, 2011 and April 5, 2012, OWCP denied modification of its finding that appellant
had not established employment-related disability from June 30, 2006 to April 2, 2008.
On April 4, 2013 appellant, through her representative, requested reconsideration.
Counsel argued that appellant had not been released to return to employment before her
September 15, 2006 surgery. She described appellant’s medical treatment and asserted that the
newly submitted September 27, 2012 report from Dr. George A. Flowers, a Board-certified
orthopedic surgeon, established that her disability was causally related to her employment injury.
In a report dated September 27, 2012, Dr. Flowers related that he treated appellant for
injuries sustained in September 2006 when she stepped in a hole.4 He noted that her work duties
required significant walking and standing and found that she should not perform extensive
walking due to her knee condition. Dr. Flowers indicated that the issue of whether appellant
could perform her usual employment from June 2006 to April 2008 was “answered in my
response to you in the previous numbered response.”
3

In decisions dated August 14, 2007 and June 23, 2008, OWCP denied appellant’s claim for continuation of pay
as the injury was not reported on an approved form within 30 days of the injury.
4

Dr. Flowers indicated that appellant’s injury occurred in September 2006 rather than June 2006; however, this
appears to be a typographical error.

2

By decision dated April 8, 2013, OWCP denied appellant’s request for reconsideration as
the evidence submitted was cumulative and insufficient to warrant reopening her case for further
merit review under section 8128. It found that the April 4, 2014 letter from her attorney
duplicated a prior reconsideration request dated February 15, 2012. OWCP further determined
that Dr. Flowers’ September 27, 2012 report was substantially similar to a prior report dated
September 8, 2008.
On appeal, counsel describes the factual and medical history of the case and asserts that
all of appellant’s physicians found that her June 30, 2006 injury impeded her ability to walk or
stand as required by the duties of her position. She argues that OWCP placed unwarranted
weight on the opinion of the second opinion physician.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.9 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.10 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.11

5

Supra note 2. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at anytime on his own motion or on application.”
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

10

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
11

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

ANALYSIS
OWCP issued a decision on April 5, 2012 denying modification of its determination that
appellant had not submitted medical evidence sufficient to establish that she was disabled from
June 30, 2006 to April 2, 2008. On April 4, 2013 appellant sought reconsideration of the April 5,
2012 decision. In an April 8, 2013 decision, OWCP denied her request for reconsideration after
finding that the evidence and arguments submitted were cumulative in nature.
As noted above, the Board does not have jurisdiction over the April 5, 2012 decision.
The issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim. In her
April 4, 2013 request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not advance a new and relevant legal argument not
previously considered. In a statement dated April 4, 2013, counsel argued that appellant had not
been released to return to work by her physicians at the time of her September 15, 2006 surgery.
Additionally, she summarized the medical evidence and asserted that the reports from appellant’s
attending physicians establish that she was disabled due to her work injury. However, counsel
previously raised the identical arguments on February 15, 2012. Her arguments are thus
repetitious of evidence already of record and considered by OWCP. Arguments which repeat or
duplicate evidence already in the case record do not constitute a basis for reopening a case.12
A claimant may also be entitled to a merit review by submitting pertinent new and
relevant evidence, but appellant did not submit any pertinent new and relevant medical evidence
in this case. In a report dated September 27, 2012, Dr. Flowers discussed her history of an injury
when she stepped in a hole. He referenced a previously submitted report in response to the
question of whether appellant could perform her regular work duties from June 2006 to
April 2008. Dr. Flowers did not directly address the relevant issue of whether she was disabled
from June 2006 to April 2008 but instead referred to his findings in a prior report. Evidence that
does not address the particular issue involved does not warrant reopening a case for merit
review.13
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, counsel argues the merits of the case. As noted above, the Board only has
jurisdiction over the nonmerit decision and therefore is precluded from conducting a merit
review.

12

See C.N., Docket No. 08-1569 (issued December 9, 2008); Richard Yadron, 57 ECAB 207 (2005).

13

See J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her claim for
further merit review under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

